FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          March 16, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 LAWRENCE M. JIRON,

       Plaintiff - Appellant,

 v.                                                          No. 19-2187
                                                  (D.C. No. 1:19-CV-00791-RB-CG)
 JARED POLIS,                                                  (D.N.M.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges.**
                  _________________________________

      Plaintiff-Appellant Lawrence Jiron, an inmate appearing pro se, appeals from

the district court’s sua sponte dismissal of his complaint without prejudice under

Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction. Jiron v.

Polis, No. 1:19-cv-00791-RB-CG, Mem. Op. and Order of Dismissal for Lack of

Jurisdiction (ECF No. 8) (D.N.M. Oct. 28, 2019). The district court dismissed the

complaint pursuant to its screening function under 28 U.S.C. § 1915A(a), reasoning



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
that although lack of jurisdiction is an affirmative defense and does not appear as

grounds for dismissal under § 1915A(b), dismissal is proper where the affirmative

defense clearly appears on the face of the complaint and no further factual

development is necessary

       Mr. Jiron’s complaint sought relief on various claims, including copyright and

trademark infringement, false imprisonment and kidnapping, and ultimately asking

the Colorado Secretary of State to release him. See Polis, No. 1:19-cv-00791-RB-CG

(ECF No. 1). On appeal, he repeatedly urges that “an attorney follow the complaint.”

       We review a district court’s dismissal for lack of jurisdiction de novo.

ClearOne Commc’ns, Inc. v. Bowers, 643 F.3d 735, 763 (10th Cir. 2011). We find

no substantive grounds for this appeal or any of Mr. Jiron’s outstanding motions. For

the reasons it articulated, the district court was correct in ruling that Mr. Jiron has not

established personal jurisdiction over the defendant.

       We DENY Mr. Jiron’s motion to proceed in forma pauperis because his

appeal is frivolous, DENY all other motions, and DISMISS the appeal. Mr. Jiron

must pay the full filing fees immediately.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                             2